Title: Enclosure: [From Tenche Coxe], [25 July 1792]
From: Coxe, Tench
To: Hamilton, Alexander


In pursuance of the powers and authorities vested in me by the Acts of Congress (of the 3d. of March 1791. and the Eighth of May 1792.) relative to the duties on distilled spirits and to the collection thereof, the following alterations and additions to the arrangement of Officers and distribution of compensations made on the 15. day of March 1791. are hereby adopted and established.
1st. The District of Maryland shall be divided into three Surveys. The first consisting of all the Counties on the western side of the Chesapeak Bay (except Montgomery, Frederick, Washington and Alleghaney) namely Harford, Baltimore, Ann Arundel, Prince George’s, Calvert, Charles and St. Mary’s. The duties of the Inspector of this survey shall be performed by the supervisor. The second survey is to consist as at present, of the counties of Montgomery, Frederick, Washington and Alleghaney. The duties of this Survey will continue to be performed by the Inspector thereto appointed. The third Survey is to consist of all the counties on the Eastern Shore of Chesapeak bay, namely Cecil, Kent, Queen Anne’s, Talbot, Dorset, Worcester, Somerset, and Caroline; for which an Inspector will be appointed. The duties of this survey are to be performed by the Supervisor, until that appointment shall be made.
2. The Commissions to be allowed to the Supervisors and Inspectors of surveys shall be upon the whole amount of the duties collected within their respective districts and Surveys upon Stills, and spirits distilled in the United States, and which have or shall accrue after the last day of June 1792.
3. The Supervisors of New Hampshire, Connecticut, New York, Vermont, New-Jersey and Pennsylvania shall each receive a commission on the said amount of the revenue in their respective districts (excepting what accrued prior to the first day of July 1792) of one per centum, in lieu of the commission of one half per centum before allowed.
The Supervisor of Delaware shall receive a commission in manner afore-said of two per centum in lieu of one per centum.
The Supervisors of Maryland, North Carolina, & South Carolina shall each receive a Commission in manner afore-said of one and an half per centum in lieu of one per centum.
The Supervisor of Georgia shall receive a commission, in manner, afore-said, of two per centum, in lieu of one per centum.
4. To the salaries of the following Supervisors there shall be additions as set against the names of their offices to commence on the first day of July 1792.


The Supervisor of Massachusetts an addition of
200
Drs. per annum.


The Supervisor of Rhode Island
100.
“


The Supervisor of New York
100.
“


The Supervisor of Maryland
100.
“


The Supervisor of Virginia
200.
“


The Supervisor of South Carolina
100.
“

5. The compensation to the Inspector of the third survey of the District of Maryland, when appointed, shall be a salary of four hundred & fifty dollars ⅌ annum & a commission of one per centum.
6. The compensation to the Inspector of the second survey of the District of South Carolina shall be a salary of Four hundred & fifty Dollars ⅌ annum, and a commission of one per centum in lieu of his former compensation.
7. The Collectors of the Revenue shall be entitled to receive the following commissions upon the Revenue on Stills and distilled spirits by them collected; that is to say, upon the revenue upon spirits distilled from foreign materials two per centum; upon the revenue upon Spirits distilled from domestic materials and upon Stills employed on the said materials in Cities, towns or Villages, four per centum; and upon the revenue upon Stills not in Cities Towns or Villages, five per centum.
8. There shall be allowed to the officers of Inspection who shall legally sign Certificates to accompany each Cask of distilled spirits, and to the officers or other persons, who shall be authorised to mark the same, the sum of five Cents for each & every Cask of Spirits distilled in the United States, so marked and certified, to be divided between the officer or person who shall mark, and the officer who shall sign the Certificates for the same, if those duties shall be performed by different persons.
9. There may also be allowed to persons employed to guage Spirits distilled in the United States, the sum of two Cents and one half for each Cask so guaged, if the person thus employed shall be an Officer of Inspection authorised to mark the Casks containing the said spirits, or to sign Certificates to accompany the same. But if the person employed to guage such distilled Spirits be not an officer of Inspection authorised to mark or issue Certificates for the same, he may be allowed a sum not exceeding six cents for the service of guaging each Cask.
10. There shall likewise be allowed to the Collectors of the revenue for measuring the capacity of each Still, and marking the still & head, according to Law, the sum of Fifty Cents.
11. The Supervisors of the several Districts shall be at liberty to allow to such of the Collectors of the revenue, as, for the execution of the public service, it shall appear to them really necessary, so to compensate, a yearly sum over & above their other emoluments, not exceeding in a district the number of Collectors, nor the average or medium sum to each, or to the whole number, which are set against the same below. That is to say—
In New Hampshire the Supervisor may allow to 2 Collectors 50 Drs. each.
In Massachusetts to 10 do. 400 Dollars to be divided at discretion among them.



In Rhode Island

to 1.



In Vermont

2.



In Connecticut

4.



In New York

2.



In New Jersey

5.



In Pennsylvania

14.



In Delaware

3.



In Maryland

9.



In Virginia

24.



In North Carolina

14.



In South Carolina

8.



In Georgia

 3.




that is to
89.
Collectors


60 Dollars each, at an average or medium, to be divided within each District at the discretion of the Supervisors.
12. There may be allowed to Eighty auxiliary officers of Inspection, to be appointed by the Supervisors in Counties wherein no Collector of the revenue resides, a sum not exceeding twenty Dollars each for keeping an office to receive entries, issue Licences, and to perform such other services in aid of the Collectors as may be legally authorised and as they may be willing to execute for that compensation. Of these there may be,


in Rhode Island
1.


in New Hampshire
2.


in Massachusetts
10.


in Vermont
4.


in New York
10.


in Pennsylvania
5.


in Maryland
2.


in Virginia
20.


in North Carolina
11.


in South Carolina
10.


in Georgia
5.

13. There shall be allowed to the officers of Inspection & the persons employed to mark foreign distilled spirits, Wines and Teas, the sum of Five Cents for every Cask or package of the Merchandize above mentioned, which shall be legally marked and certified, to be equally divided between the officer signing the Certificate & the officer or person marking the Cask or package, if those duties shall be performed by different persons.
